Exhibit 10.2


AMENDMENT NO. 3
 
AMENDMENT NO. 3 (this “Amendment”), dated as of June 5, 2012, to that certain
AMENDED AND RESTATED CREDIT AGREEMENT entered into as of December 21, 2010 and
amended by Amendment No. 1 dated as of October 28, 2011 and further amended by
Amendment No. 2 dated as of February 3, 2012 (as so amended, the “Credit
Agreement”), among CENVEO CORPORATION, a Delaware corporation (the “Borrower”),
CENVEO, INC., a Colorado corporation (“Holdings”), each lender from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.
 
 
W I T N E S S E T H :
 
WHEREAS, pursuant to Section 11.01 of the Credit Agreement the Borrower and the
Required Lenders desire to amend the Credit Agreement as set forth in Section
One below.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION ONE - Amendments.  Subject to the satisfaction of the conditions set
forth in Section Two hereof:
 
a.  
Section 1.01 of the Credit Agreement is hereby amended by adding the following
defined terms in proper alphabetical order:

 
“Amendment No. 3 Effective Date” means the date on which Amendment No. 3, dated
as of June 5, 2012, to this Agreement shall have become effective in accordance
with its terms (which date is expected to be June 8, 2012).
 
b.  
Section 1.01 of the Credit Agreement is hereby amended by amending and restating
the definition of “Applicable Rate” as follows:

 
“Applicable Rate” means, in respect of each Facility, (a) 5.125% with respect to
Eurodollar Rate Loans and Letters of Credit and (b) 4.125% with respect to Base
Rate Loans.
 
c.  
Section 1.01 of the Credit Agreement is hereby amended by adding to the
parenthetical at the end of the definition of “Excess Cash Flow” immediately
after “Section 7.15(d)” the words “or Section 7.15(j)”.

 
d.  
Section 2.05(b) of the Credit Agreement is hereby amended by adding at the end
of such Section a new section (viii) as follows:

 
“(viii) Cash.  If at any time that there are Revolving Credit Loans, Swing Line
Loans or L/C Borrowings outstanding, (x) the Loan Parties, collectively,
 

 
 

--------------------------------------------------------------------------------

 

have more than $10,000,000 in cash or Cash Equivalents for five consecutive
Business Days or (y) the  Subsidiaries that are not Loan Parties, collectively,
have more than $10,000,000 in cash or Cash Equivalents for ten consecutive
Business Days, in each case, on the next Business Day after such fifth or tenth
consecutive Business Day, as the case may be, the Borrower shall immediately
prepay the L/C Borrowings, Revolving Credit Loans or Swing Line Loans in
accordance with Section 2.05(b)(vii) using an aggregate amount of cash equal to
such excess; provided that after the payment in full of all Revolving Credit
Loans and Swing Line Loans the Borrower shall not be required to Cash
Collateralize the L/C Obligations solely as a result of this Section
2.05(b)(viii).”
 
e.  
Section 2.05(e) of the Credit Agreement is hereby amended by replacing the words
“first anniversary of the Amendment and Restatement Effective Date” with “date
that is six months after the Amendment No. 3 Effective Date.”

 
f.  
Section 7.11(c) of the Credit Agreement is hereby amended by replacing the table
in such Section with the following:

 
Period
Maximum Consolidated Leverage Ratio
Q4 2010 – Q4 2012
2.50 to 1.00
Q1 2013 and thereafter
2.25 to 1.00

 
 
g.  
Section 7.15 of the Credit Agreement is hereby amended by (i) deleting the word
“and” at the end of clause (h) thereof, (ii) replacing the period at the end of
clause (i) thereof with “; and”, and (iii) adding a new clause (j) at the end of
such Section as follows:

 
“(j)           in addition to any prepayment, purchase, redemption, exchange or
defeasance of the Subordinated Notes pursuant to subsection (d) or (i) above,
the prepayment, purchase, redemption, exchange or defeasance of the Subordinated
Notes in an aggregate amount not to exceed $135,000,000 so long as (A)
immediately before and after giving effect to any such prepayment, purchase,
redemption, exchange or defeasance, (x) no Default shall have occurred and be
continuing and (y) Holdings and its Subsidiaries shall be in compliance with all
of the covenants set forth in Section 7.11 on a Pro Forma Basis, as determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b), as
applicable, (B) no Term Loans shall be applied to such prepayment, purchase,
redemption, exchange or defeasance, (C) after giving effect to such repayment,
purchase, redemption, exchange or defeasance, the sum of (x) the aggregate
amount of unrestricted cash and Cash Equivalents of the Loan Parties plus (y)
the unutilized portion of the Revolving Credit Commitments, shall not be less
than $25,000,000, (D) no more than
 

 
-2-

--------------------------------------------------------------------------------

 

$65,000,000 of internally-generated cash used to prepay, purchase, redeem,
exchange or defease the Subordinated Notes shall reduce the calculation of
Excess Cash Flow pursuant to clause (viii) of the definition thereof, (E) any
Subordinated Notes prepaid, purchased, redeemed, exchanged or defeased pursuant
to this Section 7.15(j) shall be, simultaneous with such prepayment, purchase,
redemption, exchange or defeasance, permanently retired by the Borrower and (F)
at the end of each month during which any prepayment, purchase, redemption,
exchange of defeasance of Subordinated Notes is made pursuant to this Section
7.15(j), the Borrower shall notify the Administrative Agent in writing of the
aggregate amount of Subordinated Notes so retired during such month and in the
aggregate since the Amendment No. 3 Effective Date.”
 
SECTION TWO - Conditions to Effectiveness.  This Amendment shall become
effective when, and only when, (i) the Administrative Agent shall have received
counterparts of this Amendment executed by the Required Lenders and the Borrower
and an acknowledgment of this Amendment executed by each Guarantor, (ii) the
Credit Agreement Supplement among the Loan Parties, the Administrative Agent and
the lenders party thereto, dated as of the date hereof, shall have become
effective and (iii) all Lenders who have executed this Amendment prior to 12:00
P.M. New York City time on June 5, 2012 (including, for the avoidance of doubt,
any Person who is to become a Lender under the Credit Agreement Supplement
referred to in clause (ii) of this Section Two) shall have received a fee equal
to 0.375% of their outstanding Revolving Credit Commitments and Term Loans.  The
effectiveness of this Amendment (other than Sections Five, Six and Seven hereof)
is conditioned upon the accuracy of the representations and warranties set forth
in Section Three hereof.
 
SECTION THREE - Representations and Warranties; Covenants.  The Borrower
represents and warrants to the Administrative Agent and the Lenders that both
before and after giving effect to this Amendment, (x) no Default has occurred
and is continuing; and (y) the representations and warranties of the Borrower
and each other Loan Party contained in Article V of the Credit Agreement or any
other Loan Document, or which are contained in any document that has been
furnished at any time under or in connection with any Loan Document, are true
and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect” is
true and correct in all respects) on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” is true and correct in all respects) as of such
earlier date, and except that, for purposes of this Section Three, the
representations and warranties contained in Sections 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively.
 
SECTION FOUR - Reference to and Effect on the Credit Agreement.  On and after
the effectiveness of this Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Loan Documents to “the
Credit Agreement”,
 

 
-3-

--------------------------------------------------------------------------------

 

“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.  The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.  Without
limiting the generality of the foregoing, the Collateral Documents and all of
the Collateral described therein do and shall continue to secure the payment of
all Obligations of the Loan Parties under the Loan Documents.  The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as an amendment or waiver of any right, power or remedy
of any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute an amendment or waiver of any provision of any of the Loan Documents.
 
SECTION FIVE - Costs, Expenses and Taxes.  The Borrower agrees to pay all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, if any (including, without limitation,
the reasonable fees and expenses of Cahill Gordon & Reindel llp, counsel for the
Administrative Agent) in accordance with the terms of Section 11.04 of the
Credit Agreement.
 
SECTION SIX - Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
SECTION SEVEN - Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
 
[SIGNATURE PAGE FOLLOWS]

 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 



 
CENVEO CORPORATION
                     
By:
  /s/ Mark S. Hiltwein
     
Name:
Mark S. Hiltwein
     
Title:
CFO
 



















[Cenveo Amendment No. 3 Signature Page]



 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED BY:


CENVEO INC., a Colorado Corporation
CENVEO COMMERCIAL OHIO, LLC, a Colorado limited liability company
CNMW INVESTMENTS, INC., a Delaware corporation
CENVEO GOVERNMENT PRINTING, INC., a Colorado corporation
CENVEO SERVICES, LLC, a Colorado limited liability company
DISCOUNT LABELS, LLC, an Indiana limited liability company
CENVEO OMEMEE LLC, a Delaware limited liability company
COLORHOUSE CHINA, INC., a Colorado corporation
RX JV HOLDING, INC., a Delaware corporation
CRX JV, LLC, a Delaware limited liability company
CRX HOLDING, INC., a Delaware corporation
RX TECHNOLOGY CORP., a Delaware corporation
CADMUS PRINTING GROUP, INC., a Virginia corporation
CADMUS FINANCIAL DISTRIBUTION, INC.  a Virginia corporation
CADMUS TECHNOLOGY SOLUTIONS, INC., a Virginia corporation
GARAMOND/PRIDEMARK PRESS, INC., a Maryland corporation
WASHBURN GRAPHICS, INC., a North Carolina corporation
CADMUS JOURNAL SERVICES, INC., a Virginia corporation
CADMUS DELAWARE, INC., a Delaware corporation
CADMUS UK, INC., a Virginia corporation
EXPERT GRAPHICS, INC., a Virginia corporation
CADMUS MARKETING GROUP, INC., a Virginia corporation
CADMUS DIRECT MARKETING, INC. , a North Carolina corporation
CADMUS INTERACTIVE, INC., a Georgia corporation
CADMUS MARKETING, INC., a Virginia corporation
CADMUS/O’KEEFE MARKETING, INC., a Virginia corporation
OLD TSI, INC., a Georgia corporation
CADMUS INVESTMENTS, LLC, a Delaware limited liability company
PORT CITY PRESS, INC., a Maryland corporation
SCIENCE CRAFTSMAN INCORPORATED, a New York corporation
CADMUS INTERNATIONAL HOLDINGS, INC., a Virginia corporation
CDMS MANAGEMENT, LLC, a Delaware limited liability company
MADISON/GRAHAM COLORGRAPHICS, INC., a California corporation
PC INK CORP., a Delaware corporation
CENVEO NIC, INC. (formerly known as Printegra Corporation), a Georgia
corporation
VSUB HOLDING COMPANY, a Virginia corporation
VAUGHAN PRINTERS INCORPORATED, a Florida corporation




By:
/s/ Mark S. Hiltwein
   
Name:
Mark S. Hiltwein
   
Title:
Chief Financial Officer
 













[Cenveo Amendment No. 3 Signature Page]



 
 

--------------------------------------------------------------------------------

 

MADISON/GRAHAM COLORGRAPHICS  INTERSTATE SERVICES, INC.,
a California corporation
COMMERCIAL ENVELOPE MANUFACTURING CO. INC., a New York corporation
CENVEO CEM, INC., a Delaware corporation
CENVEO CEM, LLC, a Delaware limited liability company
REX 2010, LLC, a Florida limited liability company
136 EASTPORT ROAD, LLC, a Delaware limited liability company
LIGHTNING LABELS, LLC, a Delaware limited liability company
NASHUA CORPORATION, a Massachusetts corporation
NASHUA INTERNATIONAL, INC., a Delaware corporation
IMPAXX, INC., a Delaware corporation
CMS GILBRETH PACKAGING SYSTEMS, INC., a Delaware corporation
ENVELOPE PRODUCT GROUP, LLC, a Delaware limited liability company




By:
/s/ Mark S. Hiltwein
   
Name:
Mark S. Hiltwein
   
Title:
Chief Financial Officer
 













[Cenveo Amendment No. 3 Signature Page]





 
 

--------------------------------------------------------------------------------

 




 
BANK OF AMERICA, N.A., as Administrative
    Agent
                     
By:
/s/ Paley Chen
     
Name:
Paley Chen
     
Title:
Vice President
 

















[Cenveo Amendment No. 3 Signature Page]
 